Title: To Thomas Jefferson from Abigail Adams, 21 February 1788
From: Adams, Abigail
To: Jefferson, Thomas



My Dear Sir
London Febry. 21 1788.

In the midst of the Bustle and fatigue of packing, the parade and ceremony of taking leave at Court, and else where, I am informed that Mr. Appleton and Mrs. Parker are to set out for Paris tomorrow morning. I Cannot permit them to go without a few lines to my much Esteemed Friend, to thank him for all his kindness and Friendship towards myself and Family, from the commencement of our acquaintance, and to assure him that the offer he has made of his correspondence, is much too flattering, not to be gratefully accepted.
The florence and stockings were perfectly to my mind, and I am greatly obliged to you sir, for your care and attention about them. I have sent by Mrs. Parker the balance due to you, agreable to your statement, which I believe quite right.
Be so good as to present my regards to the Marquiss de la Fayette and his Lady, and to the Abbés. Assure them that I entertain a gratefull remembrance of all their civilities and politeness during my residence in Paris. To Mr. Short and the young Ladies your daughters say every thing that is affectionate for me, and  be assured my dear sir, that I am With the Greatest respect Esteem & regard Your Friend and Humble Servant,

Abigail Adams

